DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "at its distal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-25 are dependent on claim 12, which carries a 112(b) rejection. Because of this dependency, claims 13-25 are also rejected under 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 13, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knudsen (U.S. Patent Application Publication No. 20050027235).
Regarding claim 12, Knudsen teaches a tool for a surgical instrument for electrotomy (Fig. 5), the tool comprising: a tubular main body having at its distal end an opening in which an active electrode is arranged (Fig. 5, elements 520, 810), wherein the active electrode has a J-shaped electrode body having a short, bent first portion protruding through the opening of the main body and an elongate, tubular second portion extending coaxially in the main body (Fig. 5, elements 520, 810), and wherein the first portion and the second portion are integral (Fig. 5, elements 520, 810).
Regarding claim 13, Knudsen further teaches wherein the first portion of the electrode has a flange-like termination element with a protrusion that is radial in relation to the opening of the main body (Fig. 5; this is shown below on Annotated Figure 5 where the flange-like elements are highlighted in orange), and wherein the protrusion rests against an outer edge of the opening of the main body (Fig. 5; this is shown below on Annotated Figure 5 where the flange-like elements are highlighted in orange).

    PNG
    media_image1.png
    344
    698
    media_image1.png
    Greyscale

Annotated Figure 5
Regarding claim 23, Knudsen further teaches wherein the tool is a bipolar tool having a neutral electrode, which is arranged in a sleeve-shaped coaxial manner in relation to a proximal component of the main body ([0044], claim 56; Fig. 2, element 540).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Knudsen.
Regarding claim 14, Knudsen further teaches wherein the flange-like termination element is a termination plate that has a suction opening (Fig. 5; element 530; see Annotated Figure 5).
Knudsen does not teach there being multiple suction openings. 
. 
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen in view of Sharkey (U.S. Patent Application Publication No. 20020049438) and in further view of Akagane (U.S. Patent Application Publication No. 20160374744).
Regarding claim 15, Knudsen teaches all the elements of the claimed invention as stated above.
Knudsen does not teach wherein the main body comprises a distal component and a proximal component, wherein an external diameter of the proximal component and an internal diameter of the distal component are selected such that the proximal component is received in a detachable coaxial manner in the distal component, and wherein an overlap region of the distal component and proximal component forms a fastening portion.
Sharkey, in a similar field of endeavor, teaches wherein the main body comprises a distal component and a proximal component ([0068]; Fig. 8A, 9A, 10A, elements 827, 828), wherein an external diameter of the proximal component and an internal diameter of the distal component are selected such that the proximal component is received in a coaxial manner in the distal component ([0068]; Fig. 8A, 9A, 10A, elements 827, 828), and wherein an overlap region of the distal component and proximal component forms a fastening portion ([0068]; Fig. 8A, 9A, 10A, elements 827, 828).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Knudsen to where the main body comprises a distal component and a proximal component, where an external diameter of the proximal component and an internal diameter of the distal component are selected such that the proximal component is received in a detachable coaxial manner in the distal component, and where an overlap region of the distal component and 
Knudsen and Sharkey do not teach that the proximal component is received in a detachable coaxial manner in the distal component.
Akagane, in a similar field of endeavor, teaches that the proximal component is received in a detachable coaxial manner in the distal component ([0087-0088]; it is taught that the insulating material is removable from the distal portion of the device. Combining this teaching with Knudsen and Sharkey would ensure that the distal component (an insulating component) could be detached thus making the manner of the connection between proximal and distal component detachable). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Knudsen and Sharkey to where the proximal component is received in a detachable coaxial manner in the distal component as taught by Akagane in order to allow the user to adequately replace the detachable section if it were to ever get damaged or unclean thus increasing the reusability of the device.
Regarding claim 16, the combination of Knudsen, Sharkey, and Akagane teaches all the elements of the claimed invention as stated above.
Knudsen and Akagane do not teach wherein the proximal component, at its end forming the fastening portion, has an external circumference taper and the distal component is able to rest against the external circumference taper, and wherein an end of the distal component pointing to the external circumference taper of the proximal component is spaced apart from the external circumference taper.
Sharkey further teaches wherein the proximal component, at its end forming the fastening portion, has an external circumference taper and the distal component is able to rest against the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Knudsen and Akagane to where the proximal component, at its end forming the fastening portion, has an external circumference taper and the distal component is able to rest against the external circumference taper, and wherein an end of the distal component pointing to the external circumference taper of the proximal component is spaced apart from the external circumference taper as taught by Sharkey in order to ensure that the insulated end was fastened/secured to the conductive shaft such that no adverse energy would be dispersed to unwanted tissue.
Regarding claim 17, the combination of Knudsen, Sharkey, and Akagane teaches all the elements of the claimed invention as stated above.
Knudsen and Akagane do not teach wherein the external circumference taper is a step.
Sharkey further teaches wherein the external circumference taper is a step ([0068]; Fig. 8A, 9A, 10A, elements 827, 828).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Knudsen and Akagane to where t the external circumference taper is a step as taught by Sharkey in order to ensure that the insulated end was fastened/secured to the conductive shaft such that no adverse energy would be dispersed to unwanted tissue.
Regarding claim 18, the combination of Knudsen, Sharkey, and Akagane teaches all the elements of the claimed invention as stated above.
Knudsen and Akagane do not teach wherein the distal component, at its end forming the fastening portion, has an external circumference taper and the proximal component correspondingly 
Sharkey further teaches wherein the distal component, at its end forming the fastening portion, has an external circumference taper and the proximal component correspondingly has an internal circumference broadening, and wherein the proximal component is able to rest against the external circumference taper of the distal component ([0068]; Fig. 8A, 9A, 10A, elements 827, 828).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Knudsen and Akagane to where the distal component, at its end forming the fastening portion, has an external circumference taper and the proximal component correspondingly has an internal circumference broadening, and wherein the proximal component is able to rest against the external circumference taper of the distal component as taught by Sharkey in order to ensure that the insulated end was fastened/secured to the conductive shaft such that no adverse energy would be dispersed to unwanted tissue.
Regarding claim 19, the combination of Knudsen, Sharkey, and Akagane teaches all the elements of the claimed invention as stated above.
Knudsen and Akagane do not teach wherein the external circumference taper of the distal component is a step, and wherein the internal circumference broadening of the proximal component is a step.
Sharkey further teaches wherein the external circumference taper of the distal component is a step, and wherein the internal circumference broadening of the proximal component is a step ([0068]; Fig. 8A, 9A, 10A, elements 827, 828).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Knudsen and Akagane to where the external circumference taper of the distal component is a step, and wherein the internal circumference broadening of the proximal .
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen in view of Sharkey, in view of Akagane, and in further view of Van Wyk (U.S. Patent Application Publication No. 20150238245).
Regarding claim 20, the combination of Knudsen, Sharkey, and Akagane teaches all the elements of the claimed invention as stated above.
Knudsen further teaches wherein an insulating layer is arranged around the proximal component and at least around part of the fastening portion (Fig. 5, element 560; this would be oriented in such a way after the substitution of element 510 of Knudsen for the elements of Sharkey as stated prior).
Knudsen, Sharkey, and Akagane do not teach wherein the external circumference taper of the proximal component and/or an end of the distal component form an abutment face for the insulating layer.
Van Wyk, in a similar field of endeavor, teaches wherein the external circumference taper of the proximal component and/or an end of the distal component form an abutment face for the insulating layer (Fig. 64, element 1926; the upward protrusion would allow for the formation of an abutment face as it would extend beyond the prior external diameter of the distal component and be on the same plane as the insulating layer above).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Knudsen, Sharkey, and Akagane to where the external circumference taper of the proximal component and/or an end of the distal component form an abutment face for the 
Regarding claim 21, the combination of Knudsen, Sharkey, Akagane, and Van Wyk teaches all the elements of the claimed invention as stated above.
Knudsen further teaches wherein the insulating layer is a sleeve-shaped insulation (Fig. 5, element 560).
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen in view of Vayser (U.S. Patent Application Publication No. 20160058494).
Regarding claims 24 and 25, Knudsen teaches all the elements of the claimed invention as stated above.
Knudsen further teaches a handle (Fig. 1, element 405); and the tool according to claim 23 (see 102(a)(1) rejection above).
Knudsen does not teach wherein the tool is detachably connectable to the handle; wherein the handle comprises, at its proximal end, a connection, and wherein the connection is an electrical connection of the electrode to a power supply and/or a tube-shaped connection to a suction apparatus.
Vayser, in a similar field of endeavor, teaches wherein the tool is detachably connectable to the handle ([0049]; Fig. 1, elements 12, 14, 16); wherein the handle comprises, at its proximal end, a connection ([0049-0050]; Fig. 1), and wherein the connection is an electrical connection of the electrode to a power supply and/or a tube-shaped connection to a suction apparatus ([0049-0050]; Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include where the tool is detachably connectable to the handle; where the handle comprises, at its proximal end, a connection, and where the connection is an electrical connection of the electrode to a power supply and/or a tube-shaped connection to a suction apparatus as taught by Vayser in the system of Knudsen, since the claimed invention is merely a combination of old elements, and in the combination each element 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794